DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.       This application is a 371 of PCT/US2019/035279 06/04/2019; PCT/US2019/ 035279 has PRO 62/684,659 06/13/2018.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 03/08/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.          Applicant’s election without traverse of claims 14-25 directed to a method and species (i) single aromatic agent as alkylbenzenes, (ii) polysaccharide as a dextrin, and (iii) fatty acid reagent as palmitic acid in the reply filed on 03/09/22 is acknowledged.
6.          New claims 26-29 have been added, claims 1-13, 16, 22 have been withdrawn, claims 1-29 are pending as amendment filed on 03/09/22. Claims 14-15, 17-21, 23-29 are examined in this Office action.  

Claim Rejections - 35 USC § 102
7.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.        Claims 14-15, 17-19, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 5840883) as evidenced from Terai (JP H10279983).
            Regarding claims 14, 17-18, 27-28, Suzuki discloses contacting a hydrocarbon fluid/liquid with the thixotropic and dispersing dextrin ester of fatty acid such as ester of dextrin having average saccharide polymerization degree of 3 to 150 with the fatty acid such as capric acid, lauric acid, myristic acid, palmitic acid or stearic acid with degree of substitution of fatty acid per glucose unit is 1 to 3 in a solvent such as aromatic compounds, e.g. benzene, toluene or xylene (column 2, lines 43-63, column 3, lines 39-55, column 6, lines 7-38, claim 7). As evidenced from Terai, dextrin fatty acid such as dextrin palmitate is asphaltene dispersant (Terai, page 2, lines 1-15). Thus, Suzuki meet the limitations of claims 14, 17-18, 27-28.  
         Regarding claim 15, since Suzuki discloses the contacting of same hydrocarbon fluid/liquid and composition of dextrin ester of fatty acid in aromatic solvent as instantly claimed, the properties of the composition such as inhibition of asphaltene precipitation  would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
       Regarding claim 19, Suzuki discloses 2 wt% dextrin ester of fatty acid such as dextrin palmitate (example 3), fall into instant claim range of 0.001 wt% to 10 wt%.  

Claim Rejections - 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.       Claims 20-21, 23-26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 5840883) as evidenced from Terai (JP H10279983).
            Regarding claims 20, 23-24, 26, 29, Suzuki discloses contacting a hydrocarbon fluid/liquid with the thixotropic and dispersing dextrin ester of fatty acid such as ester of dextrin having average saccharide polymerization degree of 3 to 150 with the fatty acid such as capric acid, lauric acid, myristic acid, palmitic acid or stearic acid with degree of substitution of fatty acid per glucose unit is 1 to 3 in a solvent such as aromatic compounds, e.g. benzene, toluene or xylene (column 2, lines 43-63, column 3, lines 39-55, column 6, lines 7-38, claim 7). As evidenced from Terai, dextrin fatty acid such as dextrin palmitate is asphaltene dispersant (Terai, page 2, lines 1-15). One fatty acid such as palmitic acid substitution on glucose degree of 3 polymerization results in smallest 1254 Da and three fatty acid such as palmitic acid substitution on glucose degree of 150 polymerization results in largest 134100 Da, overlap instant claim 20 range of at least 4000 Da molecular weight of dextrin palmitate. 
          A prima facie case of obviousness exists for the method, wherein Suzuki discloses dextrin ester of fatty acid such as ester of dextrin having average saccharide polymerization degree of 3 to 150 with the fatty acid such as palmitic acid with degree of substitution of fatty acid per glucose unit is 1 to 3 results in  molecular weight from 1254 Da to 134100 Da, overlapping the requirement of claim 20. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
           Regarding claim 21, since Suzuki discloses the contacting of same hydrocarbon fluid/liquid and composition of dextrin ester of fatty acid in aromatic solvent as instantly claimed, the properties of the composition such as inhibition of asphaltene precipitation  would necessarily be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
       Regarding claim 25, Suzuki discloses 2 wt% dextrin ester of fatty acid such as dextrin palmitate (example 3), fall into instant claim range of 0.001 wt% to 10 wt%.  

Conclusion
12.      References Kotlar (WO 02/40827), Chen (WO 2017/223028), Breen (CA 2298880), and Marcus (US 2011/0092393) were cumulative in nature to the above rejection and thus not set forth.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766